Citation Nr: 0632369	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis, to include hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the Department of 
Veterans Affairs (VA) Boston, Massachusetts, Regional Office 
(RO), in which the RO denied the veteran's application to 
reopen the previously denied claim of entitlement to service 
connection for hepatitis.  The veteran perfected a timely 
appeal from that decision.

The issue of entitlement to service connection for hepatitis, 
to include hepatitis C is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1982 decision letter, the RO denied service 
connection for infectious hepatitis; the RO notified the 
veteran of his appellate rights, but he did not appeal that 
determination and the decision became final.

2.  Evidence added to the record since the May 1982 rating 
decision, is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The unappealed May 1982 RO decision, which denied the 
veteran's claim of service connection for infectious 
hepatitis is final.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The veteran has submitted new and material evidence since 
the May 1982 RO decision denying service connection for 
infectious hepatitis, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).

The Board has considered this legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, as well as private medical 
and VA treatment records.  The Board finds that the RO's 
actions comply with duty to assist requirements.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  


II.  New and material evidence

The veteran is seeking to reopen a claim of entitlement to 
service connection for hepatitis, to include hepatitis C, 
previously denied in a May 1982 rating decision in which the 
RO determined that service connection for infectious 
hepatitis was not warranted.  In August 2002, the veteran 
filed his application to reopen this claim.  As the 
application to reopen was received after August 29, 2001, the 
amended version of 38 C.F.R. § 3.156(a) is for application in 
this case.  See 66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2006)).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2006).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claim 
of service connection in August 2002, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

At the time of the May 1982 RO decision, the record consisted 
of the service medical records which did not show any 
findings or a diagnosis of hepatitis in service.  A January 
1974 VA examination report shows that the veteran reported 
treatment for hepatitis in July 1971 for ten days.  On 
examination, the examiner indicated that the digestive system 
was normal but noted a history of hepatitis.  Results of 
laboratory testing indicated that SGOT (serum glutamic 
oxaloacetic transaminase) was 30, and the laboratory report 
indicated that the normal value is from 5 to 18.  SGPT (serum 
glutamate pyruvate transaminase) was 42, and it was indicated 
that the normal value was from 4 to 24.  

Also of record is a statement of Dr. Carr received in January 
1977, which indicated that the veteran was treated from serum 
hepatitis in 1971.  He stated that a copy of the hospital 
records were available and that the veteran never felt 
completely recovered from the illness.  Worcester City 
Hospital records dated in August and September 1971 showed 
that the veteran was treated for a perforated eardrum and a 
provisional diagnosis of hepatitis was also noted.  
Additional VA treatment records and examination reports do 
not show treatment for hepatitis.  

The medical evidence added to the record following the May 
1982 RO decision includes a June 1986 VA examination report 
showing that the veteran reported a history of heroin 
addiction in Vietnam.  In August 2002, the veteran submitted 
a March 1980 statement of Dr. Carr which again states that 
the veteran was treated for serum hepatitis in 1971.  The 
veteran also submitted a copy of a Worcester City Hospital 
treatment record dated in August 1971, which was not 
previously furnished by the hospital.  It indicated that he 
complained of nausea of three weeks duration.  He also 
reported muscle pain and fatigue after return from a tour of 
duty in Vietnam in April 1971.  It was noted that he denied 
having used heroin or other drugs but that he had a tattoo on 
his back in September 1970 while in Vietnam.  

The new records also include records from the St. Vincent 
Hospital dated from November 1999 and September 2003.  These 
records show treatment for chronic hepatitis C.  An undated 
statement of Dr. Jacques states that the veteran had 
hepatitis exposure while in Vietnam.  It was indicated that 
his clinical episode of jaundice was more likely due to 
Hepatitis A or Hepatitis B as Hepatitis C only infrequently 
gives symptomatic hepatitis in the acute phases.  It was 
later noted that this exposure was clearly over 25 years 
earlier.  An August 2002 Office Consultation record noted 
that the veteran was first evaluated in 1999.  It was 
indicated that he was noted to have had a exacerbation of his 
hepatitis C.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim, specifically whether the 
claimed hepatitis, to include hepatitis C, was incurred in or 
aggravated by active service.  The additional evidence is not 
merely cumulative of the earlier medical evidence.  The 
private treatment records from St. Vincent Hospital dated 
from 1999 to 2002 were not of record at the time of the 
previous RO decision.  Those records show a diagnosis of 
hepatitis C and include an medical opinion that the veteran 
was exposed to hepatitis during service.  This evidence, 
considered by itself and in conjunction with the evidence 
previously of record, including the private treatment records 
showing a diagnosis of hepatitis within 4 months after 
discharge from service, bears directly and substantially upon 
the specific matter under consideration and was not 
considered by the RO in the may 1982 RO decision.  Therefore, 
the additional evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  Presuming the credibility of this evidence, it is new 
and material as contemplated by 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001) and provides a basis to the 
reopen the veteran's claims of service connection for a low 
back disability.  38 U.S.C.A. §5108.




ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for hepatitis, to include hepatitis C, the 
appeal is granted.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for hepatitis, to include hepatitis C, a remand of 
the underlying service connection claim is necessary to 
accord the RO an opportunity to adjudicate this issue on a de 
novo basis.  Also, for the reasons discussed below, 
additional development of the evidence is necessary with 
respect to the service connection claim.

There is no medical opinion of record addressing the issue of 
whether the veteran's current hepatitis C was incurred in or 
aggravated by service.  Therefore, a contemporaneous and 
thorough VA examination and medical opinion would assist in 
clarifying the nature and etiology of the appellant's current 
disability.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate a claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his hepatitis from September 2003 to the 
present.  Consent forms for the release 
to the VA of any private medical records 
should be obtained from the veteran.  
Thereafter, the RO should obtain copies 
of all identified treatment records of 
the veteran which are not currently in 
the file, including both private and VA 
records and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of the currently 
hepatitis.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should be 
requested to state whether the veteran 
has a current diagnosis of hepatitis, to 
include hepatitis C, and, if so, whether 
it is at least as likely as not that that 
the current hepatitis was incurred in or 
related to the veteran's active service.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for hepatitis, to include 
hepatitis C.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond. Thereafter, 
the case should be returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


